            Case 3:18-cv-01651-AC       Document 76    Filed 04/22/19   Page 1 of 11




Román D. Hernández, OSB #011730
Email: roman.hernandez@troutman.com
Emily A. Reber, OSB #185799
Email: emily.reber@troutman.com
David N. Anthony, Pro Hac Vice
Email: david.anthony@troutman.com
Timothy J. St. George, Pro Hac Vice
Email: tim.st.george@troutman.com
TROUTMAN SANDERS LLP
100 SW Main St., Suite 1000
Portland, OR 97204
Tel: 503.290.2400/Fax: 503.290.2405

Justin A. Gray, Pro Hac Vice
Email: jgray@rosettelaw.com
Anna M. Bruty, Pro Hac Vice
Email: abruty@rosettelaw.com
ROSETTE, LLP
25344 Red Arrow Highway
Mattawan, MI 49071
Telephone: (269) 283-5005
Facsimile: (517) 913-6443

Attorneys for Defendants
BIG PICTURE LOANS, LLC and
ASCENSION TECHNOLOGIES, LLC

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                PORTLAND DIVISION


RICHARD LEE SMITH, JR., individually and                      Case No. 3:18-CV-01651-AC
on behalf of persons similarly situated,
                                                      [PROPOSED] STIPULATED
                           Plaintiff,                 PROTECTIVE ORDER
        v.

BIG PICTURE LOANS, LLC,
MATT MARTORELLO,
ASCENSION TECHNOLOGIES, LLC f/k/a
BILLICOSE CAPITAL, LLC,

                           Defendants.



 Page 1- [PROPOSED] STIPULATED PROTECTIVE ORDER
 38702900
           Case 3:18-cv-01651-AC       Document 76       Filed 04/22/19      Page 2 of 11




       Based upon the stipulation of the parties, by and through their undersigned counsel, IT IS

HEREBY ORDERED as follows:

       All documents, materials, testimony, and other information of any kind (collectively,

“documents”) designated “CONFIDENTIAL” and produced by any party, or produced by a non-

party in response to a subpoena, or supplied for the purposes of any deposition, shall be subject to

the following terms and conditions:


                           I.    PROCEDURES AND DEFINITIONS

       A.      Designation of Confidential Documents.

       The parties in this case, and any third parties that produce documents or supply testimony,

may designate documents, testimony, and information as confidential, as specified below. Such

documents or information will be labeled “CONFIDENTIAL” to apprise others that the documents

have been designated as confidential. The parties will label documents “CONFIDENTIAL” only

after a good faith determination that the document contains material that qualifies as: (1) a

legitimate trade secret or other confidential or proprietary commercial information under Fed. R.

Civ. P. 26(c)(7); (2) personal and confidential information exempt from public disclosure under

the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), or any other state or

federal law; or (3) personal and confidential information of third parties, the unfettered disclosure

of which might constitute an invasion of privacy. The party shall designate each page of the

document(s) with a stamp identifying it as “CONFIDENTIAL,” if practical to do so.

       B.      Types and Categories of Documents Subject to this Order

       Plaintiff and Defendants have requested the production of certain documents that opposing

counsel has determined are “CONFIDENTIAL” because they contain trade secret or other

confidential and proprietary commercial information under Fed. R. Civ. P. 26(c)(7) or other

applicable law, medical information protected by HIPAA, and personal and confidential

information of third parties, the unfettered disclosure of which would constitute an invasion of

 Page 2- [PROPOSED] STIPULATED PROTECTIVE ORDER
38702900
            Case 3:18-cv-01651-AC       Document 76        Filed 04/22/19      Page 3 of 11




privacy.     Additional categories of documents that may subject to this “CONFIDENTIAL”

designation are:

                1.     Defendants’ proprietary internal policies;

                2.     Personnel files or other employment documents regarding, in whole or in

part, third-party employees or former employees of defendants;

                3.     The addresses and phone numbers of third-party employees of defendant or

potential witnesses;

                4.     Plaintiff’s medical records or the medical records of any other person; and
                5.     Plaintiff’s financial records or the financial records of any person, including

consumer loan data.

        The designation of additional categories of CONFIDENTIAL documents may be requested

at a later time during this litigation by any party, in which case the parties agree to work in good

faith to request that the Court revise and/or supplement this protective order.

        C.      Access to Confidential Documents.

        Except upon prior written consent of the party asserting CONFIDENTIAL treatment or

upon further order of a court of competent jurisdiction, documents designated as CONFIDENTIAL

shall be held in confidence and shall be used solely for the purposes of this litigation. Access to

CONFIDENTIAL documents shall be limited to:

                1.     The Court, including any Court personnel assisting the Court,

stenographers, or other persons involved in taking or transcribing court or deposition testimony in

this action, and members of the jury;

                2.     Plaintiff, Defendants, and their counsel of record including their paralegal,

clerical, secretarial staff, as well as any contract employees of counsel of record in this litigation;

                3.     The officers, directors, or employees of a party participating in the

prosecution, defense, settlement, or other disposition of this action;



 Page 3- [PROPOSED] STIPULATED PROTECTIVE ORDER
 38702900
            Case 3:18-cv-01651-AC          Document 76    Filed 04/22/19     Page 4 of 11




                4.       Mediators, consultants, experts or litigation support services, including

outside copying and document management services, retained by a party for the purpose of

assisting that party in this litigation;

                5.       Potential witnesses, provided such persons agree in writing to abide and be

bound by the terms of this Order in the form attached hereto as Exhibit A;

                6.       Any person who is an author, addressee, or recipient of, or who previously

had access to, the CONFIDENTIAL information;

                7.       Deposition witnesses who agree in writing to abide by and be bound by the
terms of this Order in the form attached hereto as Exhibit A;

                8.       Any other person as to whom the party that designated the document or

information as CONFIDENTIAL has consented to disclosure in advance and in writing;

                9.       Any co-counsel that has filed an appearance in the litigation, and their

employees; and

                10.      Any other person designated by the Court.

        D.      Deposition Testimony.

        The parties may orally designate any portion of the deposition testimony and deposition

exhibits as Confidential during the course of a deposition, in which case the court reporter shall

mark the transcribed testimony and exhibits as CONFIDENTIAL, as applicable. Parties and non-

party deponents, by and through their counsel, within 21 days after receiving a deposition

transcript, shall designate portions of, and exhibits to, a transcript as CONFIDENTIAL. Unless

otherwise agreed by the parties, until the expiration of this 21 day period, the entire deposition

shall be treated as protected under the terms and conditions of this Protective Order. Any challenge

to the designation of deposition testimony or exhibit(s) as CONFIDENTIAL may be raised and

will be resolved through the provisions of Section II.G. of this Protective Order.

        E.      Pretrial Use of “Confidential” Documents

        Whenever information designated as CONFIDENTIAL pursuant to this Protective Order

 Page 4- [PROPOSED] STIPULATED PROTECTIVE ORDER
 38702900
           Case 3:18-cv-01651-AC          Document 76    Filed 04/22/19      Page 5 of 11




is to be discussed by a party or disclosed in a deposition, hearing, or pre-trial proceeding, and

unless otherwise ordered by this Court, the designating party must exclude from the room any

person, other than persons designated above, as appropriate, for that portion of the deposition,

hearing, or pre-trial proceeding.

       F.      Consent to be Bound.

       Any of the persons listed above shall be bound to use CONFIDENTIAL documents and

the information contained therein solely for purposes of this litigation. Before receiving, being

shown, or using CONFIDENTIAL documents, the persons listed above shall be shown a copy of
the Stipulated Protective Order, and shall agree in writing, or verbally, to be bound by this and all

other terms contained herein. Should any person refuse to consent to be bound by the terms of the

Protective Order, disclosure of the CONFIDENTIAL documents shall not constitute a waiver of

the protections of this Protective Order.


                                    II.     OTHER PROVISIONS


       G.      Challenges to the Designation of Documents as CONFIDENTIAL.

       If any party challenges the designation of any documents or testimony as

CONFIDENTIAL, that party shall notify, in writing, the party and/or third party designating the

document(s) or testimony as CONFIDENTIAL of their intent to challenge the confidentiality

designation, which notice shall specify the nature of such challenge.

       The parties shall negotiate in good faith to resolve any dispute in this regard without resort

to the Court. The designating party must assess whether redaction is a viable alternative to

complete non-disclosure. If the parties are not able to resolve such a dispute, the party asserting

the designation of confidentiality may apply within 14 days after the conclusion of the negotiations

to the Court by motion for appropriate relief; provided, however, that the protections under this

Stipulated Protective Order shall continue to apply until such time as the Court has ruled to the

contrary. If the party asserting confidentiality of contested documents does not timely apply to the

 Page 5- [PROPOSED] STIPULATED PROTECTIVE ORDER
38702900
           Case 3:18-cv-01651-AC           Document 76      Filed 04/22/19      Page 6 of 11




Court to assert and maintain confidentiality, the contested documents will no longer be

CONFIDENTIAL.            The party asserting the privilege that the document or testimony is

CONFIDENTIAL shall have the burden of demonstrating to the satisfaction of the Court that

public interest or the interest of justice clearly requires that the document or testimony remain

protected as CONFIDENTIAL. A challenge to any designation made hereunder may be made at

any time during the pendency of this lawsuit. If the Court finds that either the designation of or

challenge to confidentiality was made in bad faith, the Court may assess the prevailing party’s

reasonable    attorney    fees   against    the   other   party   for   the   specific   confidentiality
designation/challenges.

       H.      Filing Documents Under Seal.

       If any of the documents provided pursuant to this Protective Order and marked

CONFIDENTIAL need to be filed with the Court, they shall be filed under seal, subject to the

following conditions. If any party files under seal any document produced under this Protective

Order, the party seeking to preserve the secrecy of any such document must make the showing

required pursuant to Fed. R. Civ. P. 26 and Foltz v. State Farm Mutual Automobile Ins. Co., 331

F.3d 1122 (9th Cir. 2003), within 10 calendar days of the filing of the document(s) or testimony

under seal, in order to maintain the Protective Order as to such document. Before seeking to

maintain protection of documents filed with the Court, the party asserting confidentiality of the

document(s) or testimony must also make a good-faith determination as to whether redaction is a

viable alternative to complete nondisclosure. Nothing contained in this Protective Order shall

prejudice the right of any party to offer as evidence at trial CONFIDENTIAL documents,

information, or material.

       I.      Inadvertent or Late Disclosure.

       If any party inadvertently produced or discloses any CONFIDENTIAL document without

marking it with the appropriate legend, that party may give notice to the receiving party that the

information should be treated in accordance with the terms of this Order and shall forward

 Page 6- [PROPOSED] STIPULATED PROTECTIVE ORDER
38702900
           Case 3:18-cv-01651-AC        Document 76       Filed 04/22/19      Page 7 of 11




appropriately stamped copies of the items in questions. Within five days of the receipt of substitute

copies, and upon request, the receiving party shall return the previously unmarked items and all

copies or certify their destruction to the producing party. The inadvertent disclosure shall not be

deemed a waiver of confidentiality.

       J.      Inadvertent Production of Privileged or Otherwise Protected Material.
       When a producing party gives notice to receiving parties that certain inadvertently

produced material is subject to a claim of privilege or other protection, the obligations of the

receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

is not intended to modify whatever procedure may be established in an e-discovery order or

agreement that provides for production without prior privilege review. The parties agree to the

entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

       When a producing party discovers that it did or may have produced privileged information,

the producing party shall, within ten (10) business days of such discovery, request the return of

such Privileged Information by sending by letter or email a written notification (“Clawback

Notice”) to the receiving party, which shall identify the documents or ESI in question. Upon

receipt of Clawback Notice, the Producing Party shall reproduce any identified document or ESI.

       If a party disagrees with a claim of privilege set forth in a Clawback Notice, it may

challenge the designation in the manner described in Section A.

       K.      Return of Documents.

       Within sixty (60) days after the final disposition of this action, including all appeals, the

parties shall assemble and return to each other all documentary materials protected by this

Protective Order, including all copies, or certify the destruction of such materials and copies to the

producing party. In the event that the Court has jurisdiction over Defendants Big Picture Loans,

LLC, and Ascension Technologies, LLC, counsel shall be entitled to retain archival copies of

confidential documents as well as memoranda and pleadings embodying information derived from

such CONFIDENTIAL documents to the extent reasonably necessary to preserve a file (with the

 Page 7- [PROPOSED] STIPULATED PROTECTIVE ORDER
38702900
            Case 3:18-cv-01651-AC         Document 76     Filed 04/22/19      Page 8 of 11




exception of pleadings, as defined by Fed. R. Civ. P. 7, and drafts of pleadings filed with the Court,

which the receiving party may retain but shall continue to treat as CONFIDENTIAL as provided

in this Order).

        L.        Application to Court.

        This Protective Order is without prejudice to the right of any party to apply to the Court

for an order permitting the disclosure of any CONFIDENTIAL document or to apply for an order

modifying, expanding, or limiting this Protective Order in any respect.

        M.        Duration, Modification, and Application.
        The provisions of this Protective Order shall continue in effect unless and until modified

by this Court in a future order (which is expressly contemplated by the terms of this Protective

Order). However, nothing in this Protective Order shall be construed as preventing the parties who

have designated their own documents as CONFIDENTIAL from voluntarily disclosing such

documents if they so choose. This Protective Order shall apply to all parties and to all non-parties

producing or receiving CONFIDENTIAL designated documents.



        IT IS SO ORDERED:

        Dated: __________, 2019
                                                      _____________________________
                                                      HON.


IT IS SO STIPULATED:

                                 SIGNATURES ON NEXT PAGE




 Page 8- [PROPOSED] STIPULATED PROTECTIVE ORDER
 38702900
            Case 3:18-cv-01651-AC    Document 76       Filed 04/22/19    Page 9 of 11




Dated: April 22, 2019
 HOLLAND & KNIGHT, LLP                         STOLL STOLL BERNE LOKTING &
                                               SCLACHTER P.C.
By:     /s/ Joseph Franco
      Joseph Franco, Esq. OSB # 073913         By:     /s/ Steve D. Larson
      Email: joe.franco@hklaw.com                    Steve D. Larson, Esq., OSB # 863540
      Kristin Asai, OSB # 103286                     Email: slarson@stollberne.com
      Email: kristin.asai@hklaw.com                  Steven C. Berman, Esq., OSB # 951769
      111 SW Fifth Avenue, Ste. 2300                 Email: sberman@stollberne.com
      Portland, OR 97204                             209 SW Oak Street, Suite 500
      Phone: 503-243-2300/Fax: 503-241-8014          Portland, OR 97204
                                                     Phone: 503-227-1600/Fax: 503-227-6840
      ARMSTRONG TEASDALE LLP
      Jonathan P. Boughrum, Admitted Pro             Michael A. Caddell. Esq.
      Hac                                            Email: mac@caddellchapman.com
      Email:                                         Cynthia B. Chapman, Esq.
      jboughrum@armstrongeasdale.com                 Email: cbc@caddellchapman.com
      Michael C. Witsch, Admitted Pro Hac            John B. Scofield, Jr., Esq.
      Email: mwitsch@armstrongteasdale.com           Email: jbs@caddellchapman.com
      Richard L. Scheff, Admitted Pro Hac            Amy E. Tabor, Esq.
      Email: rlscheff@armstrongteasdale.com          Email: aet@caddellchapman.com
      1500 Market Street, 12th Floor, East           CADDELL & CHAPMAN
      Tower                                          628 East 9th Street
      Philadelphia, PA 19102                         Houston, TX 77007
      Phone: 484-222-1316/Fax: 215-569-8228          Phone: 713-751-0400/Fax: 713-751-0906

      Attorney for Defendant Matt Martorello      Attorneys for Plaintiff, Richard Lee
                                                  Smith, Jr.
                                               TROUTMAN SANDERS LLP

                                               By:     /s/ Román D. Hernández
                                                     Román D. Hernández, OSB # 011730
                                                     Email: roman.hernandez@troutman.com
                                                     Emily A. Reber, OSB #185799
                                                     Email: emily.reber@troutman.com
                                                     David N. Anthony, Pro Hac Vice Pending
                                                     Email: david.anthony@troutman.com
                                                     Timothy St. George, Pro Hac Vice Pending
                                                     Email: tim.st.george@troutman.com
                                                     TROUTMAN SANDERS LLP
                                                     100 SW Main Street, Suite 1000
                                                     Portland, OR 97204
                                                     Phone: (503) 290-2400/Fax: (503) 290-
                                                     2405

                                                     Justin A. Gray (pro hac vice pending)
 Page 9- [PROPOSED] STIPULATED PROTECTIVE ORDER
 38702900
           Case 3:18-cv-01651-AC   Document 76    Filed 04/22/19    Page 10 of 11




                                                 Email: jgray@rosettelaw.com
                                                 Anna M. Bruty (pro hac vice pending)
                                                 Email: abruty@rosettelaw.com
                                                 ROSETTE, LLP
                                                 25344 Red Arrow Highway
                                                 Mattawan, MI 49071
                                                 Phone: (269) 283-5005/Fax: (517) 913-6443

                                                 Attorneys for Defendants Big Picture Loans,
                                                 LLC and Ascension Technologies, LLC




Page 10- [PROPOSED] STIPULATED PROTECTIVE
ORDER
38702900
           Case 3:18-cv-01651-AC       Document 76       Filed 04/22/19     Page 11 of 11




                                           EXHIBIT A


                            CONSENT TO PROTECTIVE ORDER


       1.       I, ________________________________, have read the foregoing Stipulated

Protective Order dated ____________________, 2019, (the “Protective Order”), and agree to be

bound by its terms with respect to any documents, material, or information designated or marked

CONFIDENTIAL that are furnished to me as set forth in the Protective Order.

       2.       I further agree (i) not to disclose to anyone any documents, material, or information
marked CONFIDENTIAL other than as set forth in the Protective order; (ii) not to make any copies

of any documents, materials, or information marked CONFIDENTIAL furnished to me except for

use in accordance with the Protective Order; and (iii) not to use any documents or information

produced or provided to me in connection with this litigation for any purposes other than those

prosecuting and/or defending this action, as set forth in the Protective Order.

       3.       I hereby consent to the jurisdiction of the United States District Court for District

of Oregon with regard to any proceedings to enforce the terms of the Protective Order.



       Signature                                           Date




 Page 11- [PROPOSED] STIPULATED PROTECTIVE
 ORDER
38702900
